DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued the lack of teaching of the new claim amendment. And update search found that Mavromatis (US 2010/0128110) and Zakrzewski et al (US 2005/0069207) teaches the new claim amendments in combination with Zakrzewski et al (US 2005/0069207). Please review the office action below for further detail of mapping and interpretation of the claim invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kurz (US 2015/0234454) in view of Mavromatis (US 2010/0128110) and Zakrzewski et al (US 2005/0069207).
Claim 1, similarly claims 8 and 15:
Kurz teach the following subject matter:
(figure 1 teaches flowchart (method)) for determining at least one property related to at least part of a real environment, comprising: 
obtaining, from a first camera, a thermal image capturing a real environment (figure 7 and 0109 teaches image capture by infrared thermal camera  show in second row; 0008 teaches touch of hand, fingertip and calculator as real object (real environment) with one or more camera that is visible and infrared light);
obtaining, from a second camera, a visual image capturing the real environment (figure 7 and 0109 teach image captured by visible light camera show in first row; 0008 teaches touch of hand, fingertip and calculator as real object (real environment) with one or more camera that is visible and infrared light).
Kurz teaches the subject matter above, but not the following which is taught by Mavromatis (US 2010/0128110):
determining a region in the thermal image comprising a potentially moving object based on thermal properties of the region (0013 teaches multiple cameras in same location with cameras that are visual and infrared, wherein figure 1 and 0034 teaches both infrared camera and visual camera with overlapping field of view (FOV). Focusing on thermal (infrared) camera: 0032-0035 teach that the thermal camera captures images and with help of image processing the thermal sensor detect movement and motion of the object entering in an area of interest in the field of view (FOV). Narrowing down to the identified object portion from the whole thermal image is view as determining the region.):
extracting a set of image features from the visual image (above teach the sensor such as the visual (electro-optic) sensor where paragraph 0032-0034 with help of image processing the visual sensor extract features such as color, size, shape, classification, behavior of the object. Further support with figures 2, 7-8 and 10)
identifying a subset of the image features in the visual image corresponding to the determined region in the thermal image (above teaches features such as color, size, shape and behavior of the object narrow down the portion of image such that only the object’s feature are extract. The narrow down to the identified object portion from the whole image is view as the subset region. Abstract teaches data fusion of sensors and 0032-0035, especially 0035 teaches combining (corresponding) from different 2-D sensors (infrared and optical/visual) of the same object allow pinpointing the object’s location through triangulation, where triangulation of 2-D images from the 2D sensor enable identifying (pinpointing) the features detected from the visual image to the thermal image region. 0033 also teaches multisensory fusion with combination of motion (thermal) and feature (visual) in regarding the tracking of identify object as disclosed in 0034. Figure 2 further teaches fusion process of the 2D sensors; figure 8 and supporting paragraphs teaches fusion of multisensory for tracking (of object)).
Kurz and Mavromatis are both in the field of image analysis, especially the fusion of image data between thermal (infrared) and visual (electro-optic) regarding object tracking within both images such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the corresponding features data between visual and thermal of Kurz with further image processing  of the combining two image data such reading from different 2-D sensors of the same object pinpoint the object’s 3D location through triangulation, where the combine the location with the object information (features and motion from both visual and thermal) from multiple sensor will produce an accurate estimate of the object’s motion and attributes (features) as disclosed by Mavromatis in paragraph 0035.


excluding the identified  subset of the image features from the extracted set of image feature of the visual image to perform a computer vision operation on the visual image (0026 and 0049 teaches CCD image capture of visual image and process by distinguishing (extracted) visual characteristic and features portion (region) of the image with excluding of those corresponding portion (region). Figure 4 and supporting paragraphs, especially 0247 teaches the use of neural network (computer vision) for such feature extraction within the frame. 0450 teaches the application of neural network (computer vision) for image processing of optic (visual) images and IR (infra red, thermal) images.).
Kurz, Mavromatis and Zakrzewski et al are all in the field of image analysis, especially image processing of both thermal (infra red) and visual (optic) images regarding portion and region of the whole image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Mavromatis regarding extracted visual features from the image by further excluding these visual feature for neural network (computer vision) processing where such discrimination (excluding) allows faster and more reliable detection in different illumination scenarios as disclosed by Zakrzewski et al in paragraph 0583. 
Regarding claim 8: Kurz teaches in 0048 the use of non-transitory for execution code and sever (processor) and 0146 for teaching device.
Regarding claim 15: Kurz teaches the use of processor in 0146 and 0048 for non-transitory computer readable medium. 


Mavromatis further teaches:
The method of claim 1, wherein determined the region in the thermal region comprises the potentially moving object comprising determining the region in the thermal image comprising a first class of object (0013 teaches multiple cameras in same location with cameras that are visual and infrared, wherein figure 1 and 0034 teaches both infrared camera and visual camera with overlapping field of view (FOV). Focusing on thermal (infrared) camera: 0032-0035 teach that the thermal camera captures images and with help of image processing the thermal sensor detect movement and motion of the object (first class) entering in an area of interest in the field of view (FOV). Narrowing down to the identified object portion from the whole thermal image is view as determining the region).

Claim 3, similarly claims 10 and 17:
Kurz further teaches:
The method of clam 2, wherein the first class of object comprises one or more a group consisting of potentially moving object and potentially occluding object (above teaches unreliable class of object; figure 7 frame t2-t3 moving of such object like the finger moving through the frames 712-713; 0006 teaches occluding object that are interacting are considered between motion of real objects and camera). 

Claim 4, similarly claims 11 and 18:
Kurz further teaches:
The method of claim 1, wherein detecting that the first portion of the real environment comprises the potentially moving
determining a probability that the first portion of the real environment comprises the potentially moving of object based on the thermal property and a visual property of the visual image (0084-0085 teach determining probability of touch from hand or finger (first class object) mentioned above due to temperature (thermal property) and visual (optical) of the object from the images).

Claim 5, similarly claims 12 and 19:
Kurz further teaches:
The method of claim 1, wherein identifying a subset of the image features comprises: 
identifying a first set of pixels in the thermal image corresponding to the potentially moving of object (0014 teaches determine of pixel due to heat (thermal) of the finger (first class object)); and 
mapping the first set of pixels in the thermal image to a second set of pixels in the visual image (figure 7 and 0109-0114, where 0109 teach align (mapping) of images of thermal and visible light, the images are comprise of pixel as mentioned above).

Claim 6, similarly claims 13 and 20:
Mavromatis further teaches:
The method of claim 5, wherein excluding the identified pixels further comprises: 
segmenting the visual image according to the mapped pixel information in the visual image (0450 teaches processing of both optic (visual) and IR (infra red or thermal) image with additional process of segmentation by region and feature, where these region and feature were distinguished (mapped) in paragraph 0026 and 0049. Since these are digital images thus the visual image will be pixel information).

Kurz further teaches:
The method of claim 1, wherein the potentially moving object comprises a portion of a user (0005 teach object such as hand involving the user’s hand; 0012 teaches other consideration of time, position, or movement of user finger over sensor/imagers; 0042 teach detecting part of user touching part of object; 0073 teach use hold real object with hand with capture of images in visual light camera and thermal image camera).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hahn et al (US 2006/0257024) teach night vision information system fuses video images from essentially the same location and time but from different spectral regions are fused using weighting factors. The video images are weighted with a globally settable preliminary weighting factor, and an object analysis of the video images is performed. Based on the object analysis the weighting factors are locally adapted in an object-selective manner
Stein et al (US 2008/0036576) teach system including a visible (VIS) camera sensitive to visible light, the VIS camera mounted inside the cabin, wherein the VIS camera acquires consecutively in real time multiple image frames including VIS images of an object within a field of view of the VIS camera and in the environment of the vehicle. The system also including a FIR camera mounted on the vehicle in front of the engine, wherein the FIR camera acquires consecutively in real time multiple FIR image frames including FIR images of the object within a field of view of the FIR camera and in the environment of the vehicle. The FIR images and VIS images are .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656